DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckwith (US 6058834 A).
Regarding claim 1, Beckwith discloses a heat press comprising a base (figure 1, element 10, i.e. a frame is the base); a lower platen mounted to the base (figure 1, element 12 i.e. a lower platen (12) mounted to the base (10)); an upper platen (figure 1, element 16);
a linkage (figure 1 and figure 2, i.e. a linkage system) configured to move the upper platen relative to the lower platen along a clamping direction (figure 4 as annotated below) between a first platen position and a second platen position wherein the upper platen is spaced apart from the lower platen a lesser distance than when in the first platen position (figures 3 and 4, i.e. the linkage system allows the upper platen to open, which is the first platen position, and to close, 
a clutch (figures 5 and 9, i.e. a clutch assembly) including a first clutch member (figure 9, element 80) and a second clutch member (figure 9, element 90), the first clutch member being coupled to the first intermediate link member (figure 9, i.e. the first clutch member (80) is connected to the first intermediate link member (88)), the second clutch member being mounted to the upper platen for movement in the clamping direction with the upper platen (figures 8 and 9, i.e. the second clutch member (90) is mounted to, and moves with, the upper platen (16) along the clamping direction);
wherein when the first intermediate link member is in the first rotational position (figure 5 as annotated below), the clutch is disengaged to permit relative movement in the clamping direction between the first and second clutch members (figure 5 as annotated below; column 7, lines 5-10, i.e. the clutch is disengaged when the first intermediate link member (88) is rotated inward in the first rotational position, where the cam of the first intermediate link member disengages the sector plate (82), once disengaged, the first clutch member (80) is free to rotate clockwise and counter-clockwise relative to the second clutch member (90), where the counter-clockwise rotation of the first clutch member (80) is in the clamping direction, and when the first clutch member is rotated counter-clockwise in the clamping direction, the second clutch member is moved towards the clamping direction), and when the first intermediate link 

    PNG
    media_image1.png
    572
    843
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    555
    895
    media_image2.png
    Greyscale

Annotated Figures 4 and 5 of Beckwith.

Regarding claim 5, Beckwith discloses a heat press (figure 3) comprising:
a base (10);
a lower platen (48) mounted to the base (10);
an upper platen (58);
a linkage (68, 70, 44, 50, 40) configured to move the upper platen relative to the lower platen along a clamping direction (figures 3-4, i.e. the linkage system facilitates the movement of the upper platen) between a first platen position and a second platen38Attorney Docket No. 66480-000011-US-COA position wherein the upper platen is spaced apart from the lower platen a lesser distance than when in the first platen position (figure 4, i.e. the first platen (58) in full open position, which is the first position, 
a clutch (figure 3, element 54) coupled to the linkage and mounted to the upper platen (figure 3), wherein the clutch is disengaged (figure 2 and column 7, lines 14-19, i.e. the clutch is considered disengaged, when the lever (88) is gripped and moved laterally out of contact with the teeth of sector plate (82)) when the upper platen is in the first platen position (figures 2 and 4 and column 7, lines 14-19, i.e. the clutch is capable of being disengaged when the upper platen is in the first, open position) and the clutch is engaged (figure 2 and column 7, lines 14-19, i.e. the clutch is considered engaged, when the lever (88) is released to allow the engagement of the lever (88) with a tooth of the sector plate (82))) when the upper platen is in the second platen position (figures 2 and 4 and column 7, lines 14-19, i.e. the clutch is capable of being engaged when the upper platen is in the second, slightly-open position);
wherein the clutch is configured to adjust the distance between the lower platen and the upper platen in the second platen position (column 7, lines 37-42, i.e. the clutch is used to finely adjust the distance between the platens, which said adjustment is capable of being made while the platen is in the second, slightly-open position) in response to movement of the upper platen from the first platen position toward the second platen position being impeded by a work piece positioned between the lower platen and the upper platen (column 7, lines 37-48, i.e. the fine distance adjustment of the clutch is performed as a result of the workpiece thickness affecting the movement of the linkage and the upper platen).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of Patent US10751964B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broad, while those of US10751964B2 are narrow. It is noted that while not identical, the narrow claims of US10751964B2 anticipate or render obvious the broad claims of the present application.
Present Application
Claims
US10751964B2
Claims
Notes
1
1
US10751964B2 claim is narrower
2
1
-
3
2
US10751964B2 claim is narrower
4
3
US10751964B2 claim is narrower



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4998360 A, a press having a linkage system (figure 1)
US 5147496 A, a press having a linkage system with a cam (figure 2, element 34)
US 5280681 A, a press having a linkage system (figure 1)
US 5435883 A, a press having a linkage system (figures 3-4)
US 20070017641 A1, a press having a linkage system (figures 3-4)
US 20160250816 A1, a press having a linkage system (figure 1)
WO 9735060 A1, a press having a linkage system (figures 1-3)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725